DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the door trim" in line 10.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is interpreted as “a door trim”.
Claim 13 recites the limitation "the sub-slider" in line 4.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is interpreted as “a sub-slider”.
Claims 2, 3, 5-10, 12, and 14 are rejected due to their dependency on the rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fichter et al. (US 20080179024), hereinafter Fichter, in view of Miyachi (US 7857035).
Regarding claim 1, Fichter discloses an electric window shade apparatus for a vehicle (Fichter, abstract and paragraph 0024 mentions an electric motor), the electric window shade apparatus comprising: a shade module (Fichter, 10 in Fig. 2) configured to be unwound or wound automatically by a driving force (Fichter, paragraph 0027, by motor within tube 12) so as to move with respect to a window glass (Fichter, paragraph 0023, can be installed to a window); and a driving module (Fichter, motor in paragraph 0026, roller 12 and drum 28 in Fig. 2) configured to provide the driving force to the shade module by an operation of a cable (Fichter, 26 in Fig. 2) wound on at least one drum (Fichter, 28 in Fig. 2) driven by a motor (Fichter, paragraph 0026), wherein the shade module comprises: a main shade (Fichter, 10 in Fig. 2) configured to be unwound or wound so as to move with respect to a side window glass; a main shade roller (Fichter, 12 in Fig. 2) connected to a first end of the main shade (Fichter, abstract) to wind or unwind the main shade; a main shade bar (Fichter, 16 in Fig. 2 and abstract) connected to a second end of the main shade; a pair of main guide rails (Fichter, paragraph 0024) vertically arranged (Fichter, along the shade direction in Fig. 2-3) at respective positions spaced apart from opposite sides of the main shade; and a pair of main sliders (Fichter, 36 in Fig. 2, one on each side) secured to opposite ends of the main shade bar, respectively, and configured to unwind or wind the main shade from the main shade roller while being moved in respective vertical directions along the pair of main guide rails, a rotary shaft (Fichter, 14 in Fig. 2) of the main shade roller is rotated by being directly connected to a rotary shaft of the motor (Fichter, paragraph 0026-0027 and Fig. 2-3), and the 
Regarding claim 2, Fichter discloses the electric window shade apparatus of claim 1, wherein the driving module comprises: the at least one drum rotatable by being connected to the motor (Fichter, Fig. 2-3 and paragraph 0026-0027); at least one cable wound on an outer circumferential surface of the drum so that the cable operates the shade module while being moved in conjunction with rotation of the drum (Fichter, paragraph 0026); and at least one pulley (Fichter, 30 in Fig. 2), on which the cable is wound, the pulley configured to determine a moving path of the cable (Fichter, paragraph 0025, deflects cable path).
Regarding claim 5, Fichter discloses the electric window shade apparatus of claim 1, wherein the cable comprises a plurality of cables (Fichter, 42a and 42b in Fig. 2), and each of the pair of main sliders is secured to an associated one of the cables (Fichter, sliders secure to the cables through the pull bar 16 in Fig. 2) to be moved integrally in conjunction with movement of the cable.
Regarding claim 14, Fichter discloses electric window shade apparatus of claim 1, wherein the shade module is configured to block out light incident (Fichter, inherent function of shade) into a vehicle interior through a window glass while being unwound or wound automatically by the driving force.
Fichter fails to disclose the motor and the main shade roller are disposed inside the door trim as recited in claims 1 and 2.
However, Miyachi teaches the motor (Miyachi, M or 7 in Fig. 1) and the main shade roller (Miyachi, 30 in Fig. 1) are disposed inside a door trim (Miyachi, trim 20 in Fig. 1).
Miyachi is considered to be analogous art because it is in the same field of vehicle shades as Fichter. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade apparatus as taught by Fichter to .
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fichter in view of Miyachi as applied to claims 1 and 2 above, and further in view of Herman (FR 2958224).
Regarding claim 3, the combination of Fichter in view of Miyachi teaches the electric window shade apparatus of claim 2, wherein the driving module comprises: a first drum (Fichter, 28 in Fig. 2) rotatable by being directly connected to the rotary shaft of the motor; a first cable wound on an outer circumferential surface of the first drum so that the first cable operates the shade module while being moved in conjunction with rotation of the first drum (Fichter, paragraph 0026); at least one first pulley (Fichter, 30 in Fig. 2), on which the first cable (Fichter, 42a in Fig. 2) is wound, the first pulley configured to determine a moving path of the first cable (Fichter, Fig. 2, deflects substantially 180 degrees); and at least one second pulley (Fichter, 32 in Fig. 2), on which the second cable (Fichter, 42b in Fig. 2) is wound, the second pulley configured to determine a moving path of the second cable (Fichter, Fig. 2, deflects substantially 90 degrees).
Regarding claim 12, the combination of Fichter in view of Miyachi teaches the electric window shade apparatus of claim 1.
The combination of Fichter in view of Miyachi fails to teach a second drum, a second cable wound on an outer circumferential surface of the second drum so that the second cable operates the shade module while being moved in conjunction with rotation of the second drum, and a diameter of the drums is determined corresponding to a length of an associated one of the pair of main guide rails.
However, Herman teaches a second drum (Herman, 191 in Fig. 1), a second cable (Herman, 151 in Fig. 1) wound on an outer circumferential surface of the second drum so that the second cable operates the shade module while being moved in conjunction with rotation of the second drum 
One of ordinary skill in the art would have understood that the drum-cable configuration in Herman and Fichter have similar functions. Since both Herman and Fichter teach a shade apparatus with drum and cable, it would have been obvious to substitute one known drum-cable assembly for another, as it would have yielded predictable results to one of ordinary skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fichter in view of Miyachi as applied to claim 1 above, and further in view of Bergmiller et al. (DE 19834777), hereinafter Bergmiller.
Regarding claim 6, the combination of Fichter in view of Miyachi teaches the electric window shade apparatus of claim 1, but fails to teach the main shade roller is provided with a main spring that provides a restoring force to the main shade after rotation.
However, Bergmiller teaches the main shade roller is provided with a main spring (Bergmiller, 8 in Fig. 1) that provides a restoring force to the main shade after rotation (Bergmiller, paragraph 16).
Bergmiller is considered to be analogous art because it is in the same field of vehicle shades as Fichter and Miyachi. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shade apparatus as taught by the combination of Fichter in view of Miyachi to incorporate the teachings of Bergmiller and provide a spring in the roller. Doing so would help to keep the shade in a tensioned state (Bergmiller, paragraph 16). 
Allowable Subject Matter
Claims 7-10 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references all disclose vehicle shades.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612      

/JASON S MORROW/               Primary Examiner, Art Unit 3612